Title: To James Madison from James Leander Cathcart, 25 April 1802
From: Cathcart, James Leander
To: Madison, James


					
						Sir
						Leghorn April 25th. 1802
					
					The enclosed extracts from my correspondence & Mr. Eatons dispatches will inform you 

of our actual position, every thing seems to be in a train to promise apparently a satisfactory 

conclusion to this war which I assure you envolves serious consequences ’tho visibly it is of little 

moment. I have before observed that Tunis and Algiers have their eyes fix’d on Tripoli to know how 

far their depredations will be tollerated, & you may depend Sir the manner we conclude with that 

Regency will be the criterion from which the other Regencys will take precedent & example. 

Impatient for instructions I remain with the greatest respect Sir Yr. very Obnt Servt—
					
						James Lear. Cathcart
					
					
						Should any of Mr. Nissens communications be published it will be necessary to avoid mentioning his 

name lest they might be convey’d to Tripoli & be the means of doing him an injury—
					
					Cathcart
					
						De Souza the present Spanish Consul is the same person whom Ingraham so strongly recommends 

& calls his father in consequence of his having placed his seal of Office to said Ingrahams false 

accounts during his residence at Tripoli. His character like McDonoghs is notorious for being a 

creature of the Bashaws. he is an old man & has went to Tripoli to lay his bones in peace with his 

ancestors the moors. I cant say I should like to rise at the sound of the great trump encircled by 

Turks moors Arabs Renegades Jews & base perfidious christians who had sacrificed the honor & 

interest of their Nation to their own ease and emolument lest I might be over look’d in the crowd & 

risque being condemn’d to keep their company to all eternity which would be a hell indeed.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
